                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


WILLIAM LEE GRANT, II,

              Plaintiff,


v.                                                      CIVIL ACTION NO.: 3:19-CV-96
                                                        (GROH)

GREGORY K. HARRIS, AUSA,
and JOINT CHIEFS OF STAFF,

              Defendants.

               ORDER ADOPTING REPORT AND RECOMMENDATION

       Now before the Court is a Report and Recommendation (“R&R”) issued by United

States Magistrate Judge Robert W. Trumble. ECF No. 5. Pursuant to this Court’s Local

Rules, this action was referred to Magistrate Judge Trumble for submission of an R&R.

On June 19, 2019, Magistrate Judge Trumble issued his R&R recommending that this

Court dismiss the Plaintiff’s complaint with prejudice and deny as moot his application to

proceed in forma pauperis.

       Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court is required to conduct a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, this Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge to which no objections are made.

Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file objections in a timely manner

constitutes a waiver of de novo review and a plaintiff’s right to appeal this Court’s order.

28 U.S.C. § 636(b)(1)(C); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United

States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984). Moreover, “[w]hen a party does
make objections, but these objections are so general or conclusory that they fail to direct

the district court to any specific error by the magistrate judge, de novo review is

unnecessary.” Green v. Rubenstein, 644 F. Supp. 2d 723, 730 (S.D. W. Va. 2009) (citing

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982)).

       Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72(b) of the Federal Rules of Civil

Procedure, objections to Magistrate Judge Trumble’s R&R were due within fourteen days

after being served with a copy of the same. The R&R was sent to the Plaintiff by certified

mail on June 19, 2019. ECF No. 5. The Plaintiff filed his objections on July 1, 2019.

ECF No. 8. Accordingly, the Court will review the portions of the R&R to which the

Plaintiff objects de novo.

       In the R&R, Magistrate Judge Trumble recommends that the Plaintiff’s complaint

be dismissed with prejudice because it is “frivolous, an abuse of the judicial process, and

barred by the doctrine of res judicata.” ECF No. 5 at 1. Specifically, Magistrate Judge

Trumble found that most of the Plaintiff’s claims are “nothing more than such nutty,

delusional, and wholly fanciful allegations as to be simply unbelievable and therefore

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).” Id. at 8. To the extent that the Plaintiff

alleges any claims that are not frivolous, Magistrate Judge Trumble found that such

allegations “clearly relate to events that took place in Illinois.” Id. Lastly, Magistrate

Judge Trumble found that the Plaintiff has filed at least 93 lawsuits in 17 different district

courts, which bars the Plaintiff from reasserting these claims in this Court. Id.

       In his objections, the Plaintiff “objects to his lawsuit being labeled frivolous.” ECF

No. 8 at 1. However, from a review of the pleadings, it is clear that the majority of the

Plaintiff’s claims are entirely irrational with no arguable basis in fact or law. For example,

the Plaintiff states, “Grandmas kick ass,” [ECF No. 1 at 3], “The U.S. Department of
Justice does not deny the 9/11 Terrorist Attacks were engineered to initiate an epoch of

perpetual war,” [Id.], “Hillary Rodham Clinton lobbied for the 1994 Crime Bill in exchange

for future campaign contributions from the private prison industry for her inevitable

Presidential campaign,” [Id. at 4], “Bill Clinton is a serial rapist,” [Id. at 5], “Where shall

Illinois 7th Circuit Judge John P. Schmidt be tried for public corruption,” [Id. at 6], “Ally

McBeal is an eccentric lawyer who is surrounded by eccentric lawyers,” [Id. at 9], and so

on. These claims have absolutely no basis in law or fact and are entirely frivolous. To

the extent that the Plaintiff’s claims are not frivolous [see ECF No. 1 at 1-2], the Plaintiff’s

claims are barred by res judicata. The Plaintiff does not dispute that he has filed at least

93 lawsuits related to the same subject matter.          Nevertheless, even assuming res

judicata did not bar the Plaintiff’s claims, the proper venue for the Plaintiff’s claims is the

Central District of Illinois, as all of the complained events occurred in that district.

       Therefore, upon careful review, the Court ORDERS that Magistrate Judge

Trumble’s Report and Recommendation [ECF No. 5] is ADOPTED for the reasons more

fully stated therein. Accordingly, the Plaintiff’s Complaint [ECF No. 1] is DISMISSED

WITH PREJUDICE. The Plaintiff’s Motion for Leave to Proceed in Forma Pauperis [ECF

No. 2] is DENIED AS MOOT.

       The Clerk of Court is DIRECTED to STRIKE this case from the Court’s active

docket. The Clerk is further DIRECTED to mail a copy of this Order to the pro se Plaintiff

by certified mail, return receipt requested.

       DATED: July 9, 2019
